OPINION OF THE COURT
PER CURIAM.
The appellants properly come before this Court upon the appeal of the order by the Metropolitan Dade County Construction Board of August 20, 1987. The Board found violations of Section 10-22 of the Code of Metropolitan Dade County and revoked the appellant’s Certificate as General Building Contractor. This Court has reviewed the points raised by the argument as to Counts One, Three and Four. That is violation of § 10-22(G) of the Code of Metropolitan Dade County. *114The arguments raised by the appellants was whether the appellant was effectively afforded due process. There being no substantive evidence contrary, as to Count One and Count Two. This Court finds that the appellant was properly afforded due process and this Court finds that there were no irregularities. As to Count Four. The degree of proof required by the appellee to sustain the findings made by the Board, is-subject to the reasonable rule that, where there are disputed questions of fact and there is no competent substantive evidence profered to the Board to support such findings, that the Board failed to sustain the burden of proof. The Board cannot base its findings on facts gathered from its own records without first introducing the records into evidence. In this instant case the Board found, based upon the incomplete testimony of its witness, where the veracity of the witness was overwhelmingly questioned as to specific facts; which showed that the testimony of the witness was not that of an expert to which a degree of proof could be afforded to support the charges against the defendant, Thorn v. Florida Real Estate Commission, 146 So.2d 907 (Fla. 2d DCA 1962). The procedures of the Board are not the subject matter of this appeal, Federgo Discount Center v. Department of Professional Regulation, 452 So.2d 1063 (Fla. 3d DCA 1964). However the Board must have sufficient, competent evidence to sustain the findings sufficient for the sentence that was imposed.
This Court having reviewed extensively the entire file, and the law as stated both in appellee and appellant’s brief as to the degree of proof that is required to sustain its findings, find the Board failed to support its conclusions.
It is the decision of this Court that that portion of the judgment revoking appellant’s Certificate as a General Building Contractor being not supported by competent evidence, by the testimony and by the evidence and testimony at trial, is reversed. All other parts of the judgment, including all finds attendant thereto are sustained.